Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 5-4-2021. 
2.        Claims 1 - 4, 7, 8, 10 - 12, 14 - 19, 33, 35 - 38 are pending.  Claims 1, 10 - 12, 19, 33 have been amended.  Claims 35 - 38 are new.   Claims 5, 6, 9, 13, 20 - 32, 34 are canceled. Claims 1, 19, 33 are independent. This application was filed on 12-4-2018.     

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 5-4-2021, with respect to the rejection(s) under Parekh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parekh in view of OLeary.
 
A.  Applicant argues on page 7 of Remarks:    ...   Parekh in view of Tribbett fails to teach or suggest “receiving a request in a first protocol from an application executing on an affiliated device to access a movable object, wherein the application is granted a privilege to access the movable object...    ...   upon obtaining a permission to perform the function based on the privilege of the application”   ...   . 

    The Examiner respectfully disagrees.  OLeary discloses the capability for access to a 

B.  Applicant argues on page 7 of Remarks:    ...   Tribbett paragraph [0009] fails to disclose or suggest the amended features as Tribbett performs a user-based authentication, in contrast to obtaining a permission to perform a function based on the privilege of an “application”   ...   . 

    The Examiner respectfully disagrees. OLeary discloses the capability for access to a resource to be controlled by the access control mechanism associated with an application. (see OLeary paragraph [0069], lines 1-11: logical portioning; access restrictions allow access to only one of the containers based on the authentication credentials of the application or API request accessing the container; (access control based upon access restrictions associated with an application))  

C.  Applicant argues on page 9 of Remarks: Amended claims 19 and 33 contain features similar to those of amended claim 1, and the Applicant respectfully submits that the foregoing reasons apply, and Parekh in view of Tribbett fails to teach or suggest amended claims 19 and 33.

    Independent claims 19 and 33 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against 

D.  Applicant argues on page 9 of Remarks: These claims are allowable for at least the reason that they depend directly or indirectly on allowable independent claims 1, 19, and 33.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Claim Objections
	
4.        Claim 7 is objected to because of the following informalities:  
       Claim 7 is dependent on Claim 5, which has been canceled.   Examiner interpreted Claim 7 as dependent on Claim 1 for this action.   Appropriate correction is required.

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1 - 4, 7, 8, 14 - 19, 33, 36 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (US PGPUB No. 20170195458) in view of O’Leary et al. (US PGPUB No. 20130231087, referred to as “OLeary”).     

Regarding Claim 1, Parekh discloses a method for managing a movable object in a movable object environment, comprising:
a)  receiving a request in a first protocol from an application executing on an affiliated device to access a movable object, wherein the application is granted a privilege to access the movable object; (see Parekh paragraph [0025], lines 18-21: control engine configured to select an API of the plurality of APIs to service a resources request; paragraph [0026], lines 1-8: master API sends an API call to the selected API based on the resource request; paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0049], lines 1-7: mission specific application executing on a computing system utilizing an operating system; paragraph [0090], lines 1-11: system implemented including multiple instances of hardware with applications executing across the multiple instances (i.e. distributed architecture); paragraph [0039], lines 17-20: group of users (i.e. applications); administrative domain governed by a set of security restrictions as to which application can access the data (i.e. resource)) and    
b)  mapping the request in the first protocol to a function in an application programming interface (API), wherein the API is independent of the first protocol. (see Parekh paragraph [0005], lines 10-12: each of the plurality of resources mapped in a registry to an API call to each of the plurality of APIs; paragraph [0069], lines 19-25: drivers are dynamically loaded upon resource request triggered by software client; internal map registry employed to provide 

Furthermore, Parekh discloses wherein for c): directing the movable object to perform the function, via the API. (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)
Parekh does not specifically disclose directing performed upon obtaining permission to perform function based on privilege of an application.
However, OLeary discloses:
c)  wherein the directing is performed upon obtaining a permission to perform the function based on the privilege of the application. (see OLeary paragraph [0069], lines 1-11: logical portioning; access restrictions allow access to only one of the containers based on the authentication credentials of the application or API request accessing the container; (access control based upon access restrictions associated with an application))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for directing performed upon obtaining permission to perform function based on privilege of an application as taught by OLeary. One of ordinary skill in the art would have been motivated to 
 
Regarding Claim 2, Parekh-OLeary discloses the method of claim 1, wherein the movable object is an unmanned aircraft, an unmanned vehicle, or a robot. (see Parekh paragraph [0028], lines 8-11: message delivery including map data processing and/or control of vehicles including unmanned aircraft vehicles; (selected: an unmanned vehicle))    

Regarding Claim 3, Parekh-OLeary discloses the method of claim 1, wherein the affiliated device is a wearable electronic device, a handheld electronic device, an onboard electronic device of the movable object, or another movable object. (see Parekh paragraph [0049], lines 1-7: mission specific application executing on a computing system utilizing an operating system; paragraph [0090], lines 1-11: system implemented including multiple instances of hardware with applications executing across the multiple instances (i.e. distributed architecture); (selected: onboard electronic device of the movable object))    

Regarding Claim 4, Parekh-OLeary discloses the method of claim 1, wherein the API allows the application provided by a vendor different than that of which provides the movable object to interact with the movable object. (see Parekh paragraph [0068], lines 

Regarding Claim 7, Parekh-OLeary discloses the method of claim 1, wherein the plurality of APIs includes a control API, an intelligent navigation API, a basic function API, a data distribution API, a camera API, a cloud platform API, and communication API. (see Parekh paragraph [0025], lines 18-21: control engine configured to select an API of the plurality of APIs to service a resources request; paragraph [0026], lines 1-8: master API sends an API call to the selected API based on the resource request; (a control API, a basic function API); paragraph [0042], lines 1-4: middleware APIs implementing data centric paradigms such as Data Distribution Service (DDS) (selected: a data distribution API); paragraph [0090], lines 1-2: system implemented within a computing cloud environment; (selected: a cloud platform API); paragraph [0074], lines 7-13: control engine consults a configuration file to identify middleware to instantiate resource request; control loads the adapter for various middleware APIs, (namely TCP API, UDP API, JMS API, DDS API); (selected: communication API))    

Regarding Claim 8, Parekh-OLeary discloses the method of claim 1, further comprising: activating the application prior to receiving the request in the first protocol. (see Parekh paragraph [0025], lines 18-21: control engine (master API) configured to select an API of the plurality of APIs to service a resources request; paragraph [0026], lines 1-8: master API sends an API call to the selected API based on the resource request)    

Regarding Claim 14, Parekh-OLeary discloses the method of claim 1, further comprising:
a)  obtaining information or data from the movable object responsive to the movable object performing the function; (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)    
b)  mapping the information or data to a response to the request in the first protocol; (see Parekh paragraph [0005], lines 10-12: each of the plurality of resources mapped in a registry to an API call to each of the plurality of APIs; paragraph [0069], lines 19-25: drivers are dynamically loaded upon resource request triggered by software client; internal map registry employed to provide 
c)  providing the response to the request to the application. (see Parekh paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)    

Regarding Claim 15, Parekh-OLeary discloses the method of claim 1, wherein the API is adapted to accept one or more requests in a second protocol, different from the first protocol, for directing the movable object to perform the function. (see Parekh paragraph [0074], lines 7-13: control engine consults a configuration file to identify middleware to instantiate resource request; control loads the adapter for various middleware APIs, (namely TCP API, UDP API, JMS API, DDS API); (multiple communications protocols utilized; first, second protocols))    

Regarding Claim 16, Parekh-OLeary discloses the method of claim 1, further comprising:
a)  determining information or data from the movable object to be provided to the application; (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter 
b)  mapping the information or data to a message in the first protocol; (see Parekh paragraph [0005], lines 10-12: each of the plurality of resources mapped in a registry to an API call to each of the plurality of APIs; paragraph [0069], lines 19-25: drivers are dynamically loaded upon resource request triggered by software client; internal map registry employed to provide appropriate connection information or resource to send and receive data (i.e. information or data; message) across various technology paradigms) and 
c)  providing the message to application. (see Parekh paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)    

Regarding Claim 17, Parekh-OLeary discloses the method of claim 1, wherein the request is transmitted from the affiliated device through a communication adaptor. (see Parekh paragraph [0074], lines 7-13: control engine consults a configuration file to identify middleware to instantiate resource request; control loads the adapter for various middleware APIs, (namely TCP API, UDP API, JMS API, DDS API); (multiple communications protocols utilized by APIs))    

Regarding Claim 18, Parekh-OLeary discloses the method of claim 1, wherein the method is performed in a movable object controller. (see Parekh paragraph [0090], lines 1-11: system implemented including a single instances of hardware with applications executing across a single instance; system implemented on a single dedicated computing node (i.e. server, end-user computer, network appliance; analogous to an “embedded controller”); (controller and movable object included within a single computing system))     

Regarding Claim 19, Parekh discloses a system for managing a movable object in a movable object environment, comprising:
a)  one or more microprocessors; and b) a movable object controller, running on the one or more microprocessors (see Parekh paragraph [0027], lines 7-11: MAL implemented as machine executable instructions stored on a non-transitory machine readable medium; MAL software executed by one or more computing devices), wherein the movable object controller operates to:
c)  receive a request in a first protocol from an application executing on an affiliated device to access the movable object, wherein the application is granted a privilege to access the movable object (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; 
        map the request in the first protocol to a function in an application programming interface (API), wherein the API is independent of the first protocol (see Parekh paragraph [0005], lines 10-12: each of the plurality of resources mapped in a registry to an API call to each of the plurality of APIs; paragraph [0069], lines 19-25: drivers are dynamically loaded upon resource request triggered by software client; internal map registry employed to provide appropriate connection information or resource to send and receive data across various technology paradigms).  

Furthermore, Parekh discloses wherein direct the movable object to perform the function, via the API. (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)

Parekh does not specifically disclose directing performed upon obtaining permission to perform function based on privilege of an application.
wherein the directing is performed upon obtaining a permission to perform the function based on the privilege of the application. (see OLeary paragraph [0069], lines 1-11: logical portioning; access restrictions allow access to only one of the containers based on the authentication credentials of the application or API request accessing the container; (access control based upon access restrictions associated with an application))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for directing performed upon obtaining permission to perform function based on privilege of an application as taught by OLeary. One of ordinary skill in the art would have been motivated to employ the teachings of OLeary for the benefits achieved from a system enabling access to system resources based upon a set of access restrictions associated with system applications in addition to access restrictions associated with system users. (see OLeary paragraph [0069], lines 1-11)

Regarding Claim 33, Parekh discloses a non-transitory computer-readable storage medium with instructions stored thereon, that when executed by a processor, perform operations for managing a movable object environment, the operations comprising:
a)  receiving a request in a first protocol from an application executing on an affiliated device to access a movable object, wherein the application is granted a privilege to access the movable object; (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with 
b)  mapping the request in the first protocol to a function in an application programming interface (API), wherein the API is independent of the first protocol. (see Parekh paragraph [0005], lines 10-12: each of the plurality of resources mapped in a registry to an API call to each of the plurality of APIs; paragraph [0069], lines 19-25: drivers are dynamically loaded upon resource request triggered by software client; internal map registry employed to provide appropriate connection information or resource to send and receive data across various technology paradigms)  

Furthermore, Parekh discloses wherein for c) directing the movable object to perform the function, via the API. (see Parekh paragraph [0028], lines 8-11: message delivery and/or control of vehicles including unmanned aircraft vehicles; paragraph [0048], lines 1-20: forward resource request to API associated with adapter; selected adapter sends command to an instance of service; service executes command and provides a response to command to selected adapter; selected adapter converts response back into a format employed by API; response sent to requesting API)    


However, OLeary discloses wherein for c) wherein the directing is performed upon obtaining a permission to perform the function based on the privilege of the application. (see OLeary paragraph [0069], lines 1-11: logical portioning; access restrictions allow access to only one of the containers based on the authentication credentials of the application or API request accessing the container; (access control based upon access restrictions associated with an application))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for directing performed upon obtaining permission to perform function based on privilege of an application as taught by OLeary. One of ordinary skill in the art would have been motivated to employ the teachings of OLeary for the benefits achieved from a system enabling access to system resources based upon a set of access restrictions associated with system applications in addition to access restrictions associated with system users. (see OLeary paragraph [0069], lines 1-11)

Regarding Claim 36, Parekh-OLeary discloses the method of claim 1, wherein the function is performed to obtain data for the application, and wherein the data identifies the application. (see Parekh paragraph [0074], lines 1-9: identify particular resource requests associated with particular middleware APIs; consult a configuration file to identify a particular middleware (i.e. application request, identification) to instantiate a 

Regarding Claim 37, Parekh-OLeary discloses the method of claim 1. 
Parekh does not specifically disclose data written by movable object in real-time or near real-time upon generation. 
However, OLeary discloses wherein the function is performed to obtain data for the application, and wherein the data is written by the movable object in real-time or near real-time upon generation. (see OLeary paragraph [0040], lines 4-9: application is engaged in real-time use of radio resources associated with device; time manager and radio resource scheduler are configured to delay switching of resources until real-time application usage has ended; (i.e. data processed in real-time by application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for data written by movable object in real-time or near real-time upon generation as taught by OLeary. One of ordinary skill in the art would have been motivated to employ the teachings of OLeary for the benefits achieved from a system enabling access to system resources based upon a set of access restrictions associated with system applications in addition to access restrictions associated with system users. (see OLeary paragraph [0069], lines 1-11)  

Regarding Claim 38, Parekh-OLeary discloses the method of claim 1. 
Parekh does not specifically disclose granting privilege to access movable object based on an application key, and application key generated through a cryptographic algorithm. 
However, OLeary discloses wherein the application is granted the privilege to 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for granting privilege to access movable object based on an application key, and application key generated through a cryptographic algorithm as taught by OLeary. One of ordinary skill in the art would have been motivated to employ the teachings of OLeary for the benefits achieved from a system enabling access to system resources based upon a set of access restrictions associated with system applications in addition to access restrictions associated with system users. (see OLeary paragraph [0069], lines 1-11)

6.        Claims 10, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh in view of OLeary and further in view of Tribbett (US PGPUB No. 20110196914).  

Regarding Claim 10, Parekh-OLeary discloses the method of claim 1. 

However, OLeary discloses wherein obtaining the permission to perform the function based on the privilege comprising: determining that the application has the privilege to perform the function. (see OLeary paragraph [0069], lines 1-11: logical portioning; access restrictions allow access to only one of the containers based on the authentication credentials of the application or API request accessing the container; (access control based upon access restrictions associated with an application))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh for determining that application has privilege to perform function as taught by OLeary. One of ordinary skill in the art would have been motivated to employ the teachings of OLeary for the benefits achieved from a system enabling access to system resources based upon a set of access restrictions associated with system applications in addition to access restrictions associated with system users. (see OLeary paragraph [0069], lines 1-11)

Parekh-OLeary does not specifically disclose no other application is currently performing the function.
However, Tribbett discloses wherein no other application is currently performing the function. (see Tribbett paragraph [0009], lines 1-15: authenticating particular API specific request using user-supplied security credentials for particular remotely hosted service; request includes identifiers for plurality of remotely hosted services; paragraph [0027]: usage limit data including information regarding usage limits for API (i.e. limits on the number of requests per user per day))  


Regarding Claim 35, Parekh-OLeary discloses the method of claim 1. 
Parekh-OLeary does not specifically disclose determining an activated application count for application is below a threshold. 
However, Tribbett discloses wherein the application is granted the privilege to access the movable object upon determining that an activated application count for the application is below a threshold for the application. (see Tribbett paragraph [0009], lines 1-15: authenticating particular API specific request using user-supplied security credentials for particular remotely hosted service; request includes identifiers for plurality of remotely hosted services; paragraph [0027]: usage limit data including information regarding usage limits for API (i.e. limits on the number of requests per user per day))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh-OLeary for determining an activated application count for application is below a threshold as taught by Tribbett.  One of ordinary skill in the art would have been motivated to employ the teachings of     

7.        Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh in view of OLeary and further in view of Reilly et al. (US PGPUB No. 20140068700).  

Regarding Claim 11, Parekh-OLeary discloses the method of claim 1. 
Parekh-OLeary does not specifically disclose preempting the other application based on an application having a higher privilege than that of the other application.
However, Reilly discloses wherein obtaining the permission to perform the function based on the privilege comprises: determining that the application has the privilege to perform the function and one other application is currently performing the function; and preempting the other application based on the application having a higher privilege than that of the other application. (see Reilly paragraph [0024], lines 1-15: calculates a priority metric and preemption metric; determining which users at any given time has the highest priority and such highest priority user is granted exclusive access to the limited resource (i.e. preempt other application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh-OLeary for preempting the other application based on an application having a higher privilege than that of the other application as taught by Reilly.  One of ordinary skill in the art would have been motivated to employ the teachings of Reilly for the benefits achieved from a system that 

Regarding Claim 12, Parekh-OLeary discloses the method of claim 1. 
Parekh-OLeary does not specifically disclose a higher privilege application requesting to perform the function.
However, Reilly discloses wherein further comprising: halting performance of the function due to a higher privilege application requesting to perform the function; and providing a response to the request. (see Reilly paragraph [0024], lines 1-15: calculates a priority metric and preemption metric; determining which users at any given time has the highest priority and such highest priority user is granted exclusive access to the limited resource; (i.e. preempt other application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parekh-OLeary for a higher privilege application requesting to perform the function as taught by Reilly.  One of ordinary skill in the art would have been motivated to employ the teachings of Reilly for the benefits achieved from a system that enables the determination of user access to system resources to be based on a combination of priority and preemptive considerations.  (see Reilly paragraph [0024], lines 1-15)

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CJ/
July 19, 2021
                                                                                                                                                                                                      
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436